Citation Nr: 1007447	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to a compensable rating for service-connected 
chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in February 2008.  The 
Veteran testified at a Board hearing in April 2009. 

The issue of entitlement to service connection for irritable 
bowel syndrome was also included in the notice of 
disagreement and statement of the case, but the February 2008 
substantive appeal expressly limited the appeal to the pes 
planus and lumbar spine issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2009 Board hearing, the Veteran testified that 
there were additional private medical records which were not 
in the claims file.  The record was held open for a period of 
time as the Veteran indicated that he would obtain such 
records.  Unfortunately, no records have been received.  VA's 
duty to assist the Veteran requires VA to attempt to obtain 
all identified records.  38 C.F.R. § 3.159.  Therefore, 
appropriate action to obtain the identified records is 
necessary before the Board may proceed with appellate review. 

In view of the need to return the case to the RO for 
additional records, the Board believes is reasonable to also 
schedule appropriate examinations to ascertain the current 
severity of the low back disability and to further clarify 
whether the pes planus is congenital or acquired.  The 
medical opinion now of record regarding the pes planus did 
not clearly address the factors set forth in 38 C.F.R. 
§ 4.57.  

Under 38 C.F.R. § 4.57, it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
furnish the names and addresses of the 
private medical care providers he referred 
to at the April 2009 Board hearing 
indicating that such records were not yet 
in the file.  The RO should then take 
appropriate action to request all such 
records. 

2.  After appropriate efforts to obtain 
any such records are completed, the 
Veteran should be scheduled for VA spine 
and foot examinations.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  

     The spine examiner should clearly 
report all examination findings in keeping 
with VA's rating criteria for the spine, 
to include range of motions (reporting any 
additional limitation of motion (in 
degrees) due to pain, weakness, fatigue or 
incoordination).  

     The foot examiner should report all 
examination findings in keeping with 
applicable rating criteria.  The foot 
examiner should also offer an opinion as 
to whether the pes planus is congenital or 
acquired.  A rationale should be furnished 
for the opinion specifically addressing 
the factors set forth in 38 C.F.R. § 4.57 
for distinguishing between congenital and 
acquired pes planus. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


